         Case 3:18-cr-00024-VAB Document 381 Filed 10/01/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES,
      Plaintiff,

        v.
                                                       No. 3:18-cr-00024 (VAB)
 CHRISTOPHER HAMLETT,
      Defendant.


                                 ORDER ON RESTITUTION

       On October 16, 2018, after a five-day trial, a jury found Christopher Hamlett guilty of

two counts of sex trafficking of a minor under 18 U.S.C. § 1591(a)(1), (b)(2), and (c), five counts

of unlawful activity under the Travel Act under 18 U.S.C. § 1952(a)(3)(A) and (b)(1)(i), and two

counts of producing child pornography under 18 U.S.C. § 2251(a). Jury Verdict, ECF No. 305

(Oct. 16, 2018).

       On September 9, 2019, the Court sentenced Mr. Hamlett to fifteen (15) years

imprisonment on Counts 8 and 9, 120 months imprisonment on Counts 1 and 2, and sixty (60)

months imprisonment on Counts 3-7, all concurrent, for a total term of fifteen years, as well as

five (5) years supervised release, and a mandatory special assessment of $900. See Corrected

Judgment, ECF No. 374 (Sept. 19, 2019).

       On September 19, 2019, when judgment was entered, the Court also requested that the

parties submit memoranda regarding the Government’s request for restitution. See id.

       On September 23, 2019, Mr. Hamlett objected to a restitution order. Response to

Government’s Request for Restitution, ECF No. 377 (Sept. 23, 2019) (“Def.’s Obj.”).

       On September 24, 2019, the Government replied, offering further calculations and

modifying its request for restitution. Reply to Def.’s Obj., ECF No. 379 (Sept. 24, 2019) (“Gov’t


                                                1
         Case 3:18-cr-00024-VAB Document 381 Filed 10/01/19 Page 2 of 3



Reply”). Originally, the Government estimated restitution of $9,900 to Jane Doe and $7,830 to

Mary Smith. See Government Sentencing Memorandum, ECF No. 362 at 21 (June 23, 2019)

(“Gov’t Mem.”); Sealed Presentence Investigation Report, ECF No. 357 ¶¶ 131-33 (June 10,

2019) (“PSR”). The Government now requests restitution of $9,900 to Jane Doe and $5,220 to

Mary Smith. See Gov’t Reply at 3-4.

       Under 18 U.S.C. § 3663(a) and U.S.S.G. § 5E1.1, restitution shall be ordered in this case.

See also PSR at ¶¶ 131-134. Under 18 U.S.C. § 1593, restitution is mandatory for cases of

human or sex trafficking, and per § 1593(b)(3), the measure of restitution is the full amount of

the victim’s losses plus the value to the defendant of the victim’s services or labor. Although the

victims have claimed no compensable losses, the Government is entitled to seek restitution on

their behalf. See Gov’t Reply at 1-2. “The victims are entitled to restitution despite that their

earnings came from the illegal conduct of prostitution.” See United States v. Mammedov, 304

Fed. App’x. 922, 927 (2d Cir. 2008).

       Mr. Hamlett argues that the “Government has not reliably demonstrated the amount of

loss by a preponderance of the evidence,” alleging that neither of the witnesses are credible.

Def.’s Obj. at 1. Mr. Hamlett asserts that the use of $150 per visit is too high of an average

amount, and that the proper estimate would be $100 per visit. Id. Thus, Mr. Hamlett requests the

Court deny the Government’s request for restitution.

       The Court disagrees.

       As already noted, restitution is mandatory in this case, since Mr. Hamlett was convicted

of sex trafficking of a minor. See Jury Verdict. Additionally, because the Government has

provided more detail in its calculations, see Gov’t Reply, and has accordingly decreased the

requested amount for Mary Smith, the Court will enter restitution in the amounts requested by



                                                  2
        Case 3:18-cr-00024-VAB Document 381 Filed 10/01/19 Page 3 of 3



the Government.

      As a result, the Court orders Mr. Hamlett to pay restitution of $9,900 to Jane Doe and

$5,220 to Mary Smith.

      SO ORDERED at Bridgeport, Connecticut, this 1st day of October, 2019.

                                                            /s/ Victor A. Bolden
                                                          Victor A. Bolden
                                                          United States District Judge




                                              3
